United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1905
Issued: May 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2014 appellant filed a timely appeal from a May 2, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of his
medical conditions commencing January 31, 2013 causally related to his August 11, 2009
employment injury.
FACTUAL HISTORY
OWCP accepted that appellant, then a 43-year-old maintenance mechanic, sustained a
back sprain, lumbar region, right and a herniated lumbar intervertebral disc at L3-4 on
1

5 U.S.C. § 8101 et seq.

August 11, 2009 as a result of moving desks and partitions in the performance of duty. It
authorized low back surgery which was performed by Dr. Hugo Benalcazar, a Board-certified
neurosurgeon, on January 29, 2010. Appellant was placed on the periodic rolls and returned to
full duty on March 29, 2010.
On February 25, 2010 Dr. Stephanie Staples, a physiatrist, indicated that appellant could
return to work effective March 29, 2010 with no restrictions.
On March 29, 2013 appellant filed a claim for wage-loss compensation (Form CA-7) for
four hours of leave without pay (LWOP) due to a doctor’s appointment he attended on
January 31, 2013.
In an April 1, 2013 letter, OWCP notified appellant that it was unable to accept his claim
for compensation because he had not been treated for his employment-related conditions since
2010 and his case was closed. It advised him to file a recurrence claim in order to resume
medical treatment and receive wage-loss compensation.
On April 16, 2013 appellant filed a recurrence claim (Form CA-2a). He stated that his
surgery relieved most of the pain in his leg, but he experienced tingling and pressure since
returning to work and saw a doctor on January 31, 2013.
In an April 18, 2013 letter, OWCP requested additional evidence in support of the claim,
including a narrative medical report from appellant’s attending physician regarding the
relationship between the need for continued medical treatment and the accepted conditions. It
afforded appellant 30 days to respond to its inquiries.
Appellant submitted an April 29, 2013 narrative statement reiterating that after his
surgery on January 29, 2010 most of the pain in his right leg was gone, however, he was left with
tinging and pressure. He went back to his doctor on February 25, 2010 and she indicated that his
problems “should go away and may take a year or more.” Since the problems never went away
and he lost strength in his leg, appellant went back to the doctor on January 31, 2013. He
believed that this appointment was approved by OWCP. Appellant indicated that since returning
to work his job assignments had not changed and he was very careful not to reinjure himself. He
stated that he had no accidents since his surgery and only did low impact exercise.
In a report dated January 31, 2013, Dr. Benalcazar diagnosed lumbar degenerative disc
disease and ordered diagnostic studies, including a magnetic resonance imaging (MRI) scan of
the lumbar spine.
By decision dated June 12, 2013, OWCP denied the claim and found that medical
treatment at its expense was not authorized because the medical evidence was insufficient to
establish a recurrence of appellant’s accepted conditions causally related to the employment
injury.
On January 23, 2014 appellant requested reconsideration and submitted an unsigned
February 25, 2010 report from Dr. Staples which noted that appellant felt a tingle in his leg, but
no pain, and opined that the issue would resolve in time.
2

In a January 31, 2013 report, Dr. Jason Tharpe, appellant’s chiropractor, diagnosed
lumbar degenerative disc disease, lumbar disc displacement, lumbar radiculitis, and numbness.
He indicated that appellant’s leg pain had onset three years ago, occurred constantly, and was
worsening. Dr. Tharpe reported that a tingling sensation in appellant’s lower leg had been
unchanged since 2010 after his surgery and a strength concern was more recent as appellant felt
that he was losing power in the leg and his symptoms worsened in a sitting position.
By decision dated May 2, 2014, OWCP denied modification of its June 12, 2013
decision.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.2 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
treatment nor is an examination without treatment.3 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.4 It is the employee’s burden to establish that the claimed recurrence is causally related
to the original injury.5 Causal relationship is a medical issue that can generally be resolved only
by rationalized medical opinion evidence.6
ANALYSIS
OWCP accepted that appellant’s August 11, 2009 employment injury resulted in a
lumbar sprain and a herniated lumbar intervertebral disc at L3-4. It authorized back surgery and
placed him on the periodic rolls. Appellant underwent surgery on January 29, 2010 and returned
to full duty on March 29, 2010. On April 16, 2013 he filed a claim for a recurrence of the need
for medical treatment due to his August 11, 2009 employment injury.
The record indicates that appellant received medical treatment on only one occasion,
January 31, 2013, almost three years after he underwent back surgery on January 29, 2010.
Although Dr. Benalcazar did not formally discharge appellant from treatment, a sufficiently
lengthy gap in treatment has the same effect as a formal discharge.7 Appellant has the burden of

2

20 C.F.R. § 10.5(y).

3

Id.

4

Id. at § 10.5(x).

5

Id. at § 10.104. See also Mary A. Ceglia, 55 ECAB 626, 629 (2004).

6

See Jennifer Atkerson, 55 ECAB 317 (2004).

7

See Kent W. Rasmusen, Docket No. 04-1137 (issued August 4, 2004).

3

proof to establish that the need for treatment beginning January 31, 2013 was causally related to
his August 11, 2009 employment injury.8
In his January 31, 2013 report, Dr. Benalcazar diagnosed lumbar degenerative disc
disease and ordered diagnostic studies, including an MRI scan of the lumbar spine. He failed to
provide sufficient medical rationale explaining how appellant’s symptoms beginning on
January 31, 2013 were causally related to the August 11, 2009 employment injury.
The January 31, 2013 report from appellant’s chiropractor, Dr. Tharpe, is of no probative
medical value as the he failed to diagnose spinal subluxation or document whether x-rays were
taken.9
The Board finds that the evidence submitted by appellant lacks adequate rationale to
establish a causal connection between the alleged recurrence of his medical conditions and the
accepted employment injury. Appellant had the burden of submitting sufficient medical
evidence to document the need for further medical treatment. He did not submit such evidence
as required and failed to establish a need for continuing medical treatment.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
his medical conditions commencing January 31, 2013 causally related to his August 11, 2009
employment injury.

8

Where the treatment for an employment-related condition is continuous, OWCP has the burden of proof to
terminate medical benefits and must establish that there are no residuals of the employment-related condition that
require further treatment. Furman G. Peake, 41 ECAB 361 (1990). Such is not the case here.
9

Section 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulations by the secretary. See Merton J. Sills, 39 ECAB 572, 575 (1988).
10

See J.F., 58 ECAB 331 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 26, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

